DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species SEQ ID No. 12 (bovine myoglobin promoter) for claim 7 and species SEQ ID No. 11 (full coding region of bovine myoglobin) for claims 10-11 and 21-22 in the reply filed on 4-25-22 is acknowledged.
Claims 10 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-25-22.  Claims 10 and 21 read on non-elected species SEQ ID No. 5, therefore, claims 10 and 21 will not be examined.
Applicant’s amendment filed on 4-25-22 has been entered.  Claim 7 has been amended.  Claims 1-22 are pending.  Claims 1-9, 11-20 and 22 and species SEQ ID No. 12 (bovine myoglobin promoter) for claim 7 and species SEQ ID No. 11 (full coding region of bovine myoglobin) for claims 10-11 and 21-22 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-21-21 and 4-28-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9 and 14-20 of copending Application No. 17/007,615 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass the same invention and are obvious variants thereof.
Claims 1-6, 8 and 13 of the instant application are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claims 2-3 specifies the cell is cultured cell and undifferentiated, respectively.  Claim 4 specifies the cell is myogenic.  Claim 5 specifies the cell is selected from the group consisting of a skeletal muscle cell, a myoblast, a fibroblast and a mesenchymal stem cell etc. as recited.  Claim 6 specifies the introduced nucleic acid is operably linked to an introduced promoter.  Claim 8 specifies the introduced nucleic acid is inserted into the cell’s genome.  Claim 13 specifies the cell is an immortalized cell.
Claims 1-2, 4-9 and 14-20 of the reference application are directed to a composition comprising a genetically modified bovine myoblast and a plant-based product, wherein a first genetic modification comprises a myoglobin gene that produces a greater amount of a myoglobin protein relative to an equivalent bovine myoblast lacking the first genetic modification grown in the same way.  Claim 2 specifies the myoglobin protein is a bovine myoglobin protein.  Claim 4 specifies the genetically modified bovine myoblast further comprises a second genetic modification comprising an immortalized gene producing greater amount of an immortalization protein relative to an equivalent bovine myoblast lacking the second genetic modification.  Claims 5-6 recite the immortalization gene.  Claim 7 specifies the immortalization gene is inserted into the genome of the genetically modified bovine myoblast.  Claims 8-9 specify the immortalization gene is flanked by two genetic sequence that facilitate recombination events and the genetic sequences are FRT sites or LoxP sites.  Claim 14 specifies the genetically modified bovine myoblast expressed 3-fold greater amount of myoglobin mRNA.  Claim 15 specifies a sample comprising genetically modified bovine myoblasts has a diffuse reflectance spectrum comprising a peak of at least 20% reflectance at a wavelength of between 600 nm and 700 nm.  Claim 16 specifies a sample comprising genetically modified myoblasts has a color correspond to an x value above 0.4 when plotted on a CIE1931 chromaticity diagram.  Claims 17-18 specify a sample comprising genetically modified myoblasts comprises at least 6 mg and at least 10 mg of myoblast protein/g cells, respectively.  Claim 19 specifies the at least 6 mg or at least 10 mg of total myoglobin protein/g cell is determined by the recited method.  Claim 20 specifies the composition has an increased meat like aroma compared to a plant-based lacking the genetically modified bovine myoblast.  
The composition comprising a genetically modified bovine myoblast and a first genetic modification comprises a myoglobin gene of the reference application encompasses the genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein.  Claim 2 of the reference application specifies the myoglobin protein is a bovine myoglobin protein.  Although the reference application does not specifically mention an introduced promoter, however, claim 14 of the reference application specifies the genetically modified bovine myoblast expressed 3-fold greater amount of myoglobin mRNA.  It would be obvious to one of ordinary skill in the art the first genetic modification comprising a myoglobin gene of the reference application would be under the control of an introduced promoter in order to express the myoglobin mRNA. Further, since the genetically modified bovine myoblast of the reference application further comprises an immortalized gene producing greater amount of an immortalization protein, it would be obvious to one of ordinary skill in the art that the genetically modified bovine myoblasts are immortalized.  Claims 14-20 of the reference application read on the same genetically modified bovine myoblast of claim 1 of the reference application.  Thus, claims 1-6, 8 and 13 of the instant application would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of claims 1-2, 4-9 and 14-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 16 and 17 read on a cultured meat product comprising the genetically modified Bos Taurus cell described in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the burger patty of claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends from claim 13, which recites the genetically modified Bos Taurus cell but fails to recite any burger patty.  Thus, there is no antecedent basis for the limitation "the burger patty of claim 13".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro, Koike, 1998 (JP10004975A, machine translation, page 1-5).
Claims 1-6 and 8 are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claims 2-3 specifies the cell is cultured cell and undifferentiated, respectively.  Claim 4 specifies the cell is myogenic.  Claim 5 specifies the cell is selected from the group consisting of a skeletal muscle cell, a myoblast, a fibroblast and a mesenchymal stem cell etc. as recited.  Claim 6 specifies the introduced nucleic acid is operably linked to an introduced promoter.  Claim 8 specifies the introduced nucleic acid is inserted into the cell’s genome.  
Regarding claims 1-6 and 8, Chihiro teaches a method for improving the meat quality of a non-human animal comprising ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein, and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal to transform the non-human animal cell by homologous recombination.  Thus, the meat quality of the non-human animal is improved by the gene manipulation (e.g. under [Overview], p. 2, under [Patent claims], claims 1-5, p. 2).  Chihiro teaches the non-human animal refers to an animal other than a human, specifically it is a cow (e.g. [0016], p. 4).  The meat related protein may be derived from a non-human animal to which the protein is to be expressed, or from an animal of a different species or from an animal of the same species (e.g. [0017], p. 4).  DNA encoding a meat quality related protein is incorporated into an expression vector, and the DNA encoding a meat related protein is inserted into and added to the chromosomal DNA of a non-human animal together with an expression promoter via random recombination or homologous recombination (e.g. [0018]-[0021], p. 4-5).
Chihiro also teaches production of myocDNA (myoglobin cDNA) from the RNA isolated from bovine muscles by RTPCR.  The myocDNA was cloned into PCR3 expression vector, and the cloned expression vector is used to transform swine cell PK15 (e.g. [0026]-[0028], p. 5-6).  The fertilized egg is an undifferentiated cell (For claim 3).  The productive cell or germinal cell from a cow is a Bos Taurus cell.  The productive cell or germinal cell in the culture medium before and after introduction of the DNA coding for myoglobin protein into the cell is considered a culture cell (For claim 2).  The non-human animal, such as cow, produced by introducing DNA coding for myoglobin protein into fertilized egg or germinal cell are considered transgenic non-human animal, such as transgenic cow.  The transgenic cow would contain genetically modified bovine cell, including myoblast, fibroblast, skeletal muscle cell and mesenchymal stem cell etc., comprising exogenous nucleic acid encoding and expressing bovine myoglobin protein (For claims 4-5 and 8).
Chihiro does not specifically teach genetically modifying a bovine cell by introducing nucleic acid encoding bovine myoglobin protein into said bovine cell and the genetically modified bovine cell comprises a greater amount of myoglobin protein than the unmodified cell.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to genetically modify a bovine cell by introducing nucleic acid encoding bovine myoglobin protein into said bovine cell because Chihiro teaches a method for improving the meat quality of a non-human animal, such as cow, comprising ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein, and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal to transform the non-human animal cell by homologous recombination.  Since Chihiro teaches the meat related protein may be derived from a non-human animal to which the protein is to be expressed, or from an animal of the same species, it would be obvious for one of ordinary skill in the art to introduce bovine myoglobin gene into bovine cell, such as productive cell or germinal cell, to produce the non-human animal with improved meat quality with reasonable expectation of success.  Since Chihiro teaches introducing a bovine myoglobin gene into bovine cells, it would be obvious to one of ordinary skill in the art that the genetically modified bovine cells would express greater amount of myoglobin protein than the unmodified bovine cell.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve the meat quality of a non-human animal by ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal as taught by Chihiro with reasonable expectation of success.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro, Koike, 1998 (JP10004975A, machine translation, page 1-5) in view of Fronticelli et al., 2005 (Geneseq Accession No. ADZ80046, computer printout, pages 1-3).
Claims 1 and 11 are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claim 11 specifies the genetically modified Bos Taurus cell of claim 1, wherein the introduced nucleic acid molecule encodes for an amino acid sequence encoded by SEQ ID No. 11.
Chihiro teaches a method for improving the meat quality of a non-human animal comprising ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein, and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal to transform the non-human animal cell by homologous recombination.  Thus, the meat quality of the non-human animal is improved by the gene manipulation (e.g. under [Overview], p. 2, under [Patent claims], claims 1-5, p. 2).  Chihiro teaches the non-human animal refers to an animal other than a human, specifically it is a cow (e.g. [0016], p. 4).  The meat related protein may be derived from a non-human animal to which the protein is to be expressed, or from an animal of a different species or from an animal of the same species (e.g. [0017], p. 4).  DNA encoding a meat quality related protein is incorporated into an expression vector, and the DNA encoding a meat related protein is inserted into and added to the chromosomal DNA of a non-human animal together with an expression promoter via random recombination or homologous recombination (e.g. [0018]-[0021], p. 4-5).
Chihiro also teaches production of myocDNA (myoglobin cDNA) from the RNA isolated from bovine muscles by RTPCR.  The myocDNA was cloned into PCR3 expression vector, and the cloned expression vector is used to transform swine cell PK15 (e.g. [0026]-[0028], p. 5-6).  The fertilized egg is an undifferentiated cell (For claim 3).  The productive cell or germinal cell from a cow is a Bos Taurus cell.  The productive cell or germinal cell in the culture medium before and after introduction of the DNA coding for myoglobin protein into the cell is considered a culture cell (For claim 2).  The non-human animal, such as cow, produced by introducing DNA coding for myoglobin protein into fertilized egg or germinal cell are considered transgenic non-human animal, such as transgenic cow.  The transgenic cow would contain genetically modified bovine cell, including myoblast, fibroblast, skeletal muscle cell and mesenchymal stem cell etc., comprising exogenous nucleic acid encoding and expressing bovine myoglobin protein (For claims 4-5 and 8).
Chihiro does not specifically teach the introduced nucleic acid encodes for an amino acid sequence encoded by SEQ ID No. 11.  Here an amino acid sequence encoded by SEQ ID No. 11 can be interpreted as any partial amino acid sequence of the full length amino acid sequence encoded by SEQ ID No. 11.
Fronticelli teaches bovine myoglobin DNA sequence (SEQ ID No. 16), Geneseq Accession No. ADZ80046, which is 100% identical to the sequence of SEQ ID No. 11 from nucleotide 1 to nucleotide 465.  Since the disclosed bovine myoglobin DNA sequence is 100% identical to the sequence of SEQ ID No. 11, the disclosed bovine myoglobin DNA sequence would encode any partial sequence or full-length sequence of the amino acid sequence encoded by SEQ ID No. 11.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the introduced nucleic acid encoding for an amino acid sequence encoded by SEQ ID No. 11 because Chihiro teaches introducing a DNA coding for myoglobin protein into a cell, such as bovine cell, and Fronticelli teaches bovine myoglobin DNA sequence, Geneseq Accession No. ADZ80046, which is 100% identical to the sequence of SEQ ID No. 11 from nucleotide 1 to nucleotide 465.  Both Chihiro and Fronticelli teach DNA encoding myoglobin protein, one of ordinary skill in the art would have been motivated to substitute the DNA coding for myoglobin protein taught by Chihiro with the bovine myoglobin DNA sequence taught by Fronticelli in order to introduce the nucleic acid encoding myoglobin protein into a cell to express the myoglobin protein in said cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve the meat quality of a non-human animal by ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal as taught by Chihiro with reasonable expectation of success.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro, Koike, 1998 (JP10004975A, machine translation, page 1-5) in view of Katzen et al., 2013 (US 20130274129 A1).
Claims 1 and 8-9 are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claim 8 specifies the introduced nucleic acid is inserted into the cell’s genome.  Claim 9 specifies the introduced nucleic acid is inserted into the genome’s Rosa 26 locus.
Chihiro teaches a method for improving the meat quality of a non-human animal comprising ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein, and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal to transform the non-human animal cell by homologous recombination.  Thus, the meat quality of the non-human animal is improved by the gene manipulation (e.g. under [Overview], p. 2, under [Patent claims], claims 1-5, p. 2).  Chihiro teaches the non-human animal refers to an animal other than a human, specifically it is a cow (e.g. [0016], p. 4).  The meat related protein may be derived from a non-human animal to which the protein is to be expressed, or from an animal of a different species or from an animal of the same species (e.g. [0017], p. 4).  DNA encoding a meat quality related protein is incorporated into an expression vector, and the DNA encoding a meat related protein is inserted into and added to the chromosomal DNA of a non-human animal together with an expression promoter via random recombination or homologous recombination (e.g. [0018]-[0021], p. 4-5).
Chihiro does not specifically teach inserting the nucleic acid into the genome’s Rosa 26 locus.
Katzen teaches efficient site-specific integration of a gene or expression cassette into a selected genetic locus of a cell where a reliable, predictable and safe expression of an integrated gene can be achieved.  A safe harbor loci fulfill the requirement of 1) locus disruption should be induce adverse effects or insertional oncogenesis on the engineered cell or organism and 2) allow for active and steady transcription from the inserted gene or expression cassette.  Example of safe harbor locus includes ColA1 locus, AAVS1 locus, Rosa 26 locus and HPRT locus (e.g. [0522]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to insert the nucleic acid into the genome’s Rosa 26 locus because Chihiro teaches inserting the DNA encoding a meat related protein into the chromosomal DNA of a non-human animal together with an expression promoter via random recombination or homologous recombination and Katzen teaches efficient site-specific integration of a gene or expression cassette into a safe harbor locus, such as Rosa 26 locus, of a cell to provide a reliable, predictable and safe expression of an integrated gene.  It would be obvious for one of ordinary skill in the art to try to insert a nucleic acid into the cellular genome’s Rosa 26 locus in order to provide a reliable, predictable and safe expression of an integrated gene with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve the meat quality of a non-human animal by ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal as taught by Chihiro or to perform efficient site-specific integration of a gene or expression cassette into a selected genetic locus of a cell to obtain a reliable, predictable and safe expression of an integrated gene as taught by Katzen with reasonable expectation of success.

Claims 1, 12-14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro, Koike, 1998 (JP10004975A, machine translation, page 1-5) in view of Fronticelli et al., 2005 (Geneseq Accession No. ADZ80046, computer printout, pages 1-3) and Genovese et al., 2021 (US 20210171912 A1, effective filing date, 10-30-13).
Claims 1, 12-14, 16-20 and 22 are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claim 12 specifies the cell is cooked.  Claim 13 specifies the cell is an immortalized cell.  Claim 14 read on a burger patty comprising the genetically modified Bos Taurus cell.  Claim 16 reads on a cultured meat product comprising the genetically modified Bos Taurus cell.  Claims 17-20 and 22 are directed to a culture meat product comprising a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claim 18 specifies the genetically modified Bos Taurus cell is undifferentiated.  Claim 19 specifies the cell is myogenic.  Claim 20 specifies the cell is selected from the group consisting of a skeletal muscle cell, a myoblast, a fibroblast and a mesenchymal stem cell etc. as recited.  Claim 21 specifies the introduced nucleic acid molecule encodes for an amino acid sequence encoded by SEQ ID No. 11.
Chihiro teaches a method for improving the meat quality of a non-human animal comprising ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein, and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal to transform the non-human animal cell by homologous recombination.  Thus, the meat quality of the non-human animal is improved by the gene manipulation (e.g. under [Overview], p. 2, under [Patent claims], claims 1-5, p. 2).  Chihiro teaches the non-human animal refers to an animal other than a human, specifically it is a cow (e.g. [0016], p. 4).  The meat related protein may be derived from a non-human animal to which the protein is to be expressed, or from an animal of a different species or from an animal of the same species (e.g. [0017], p. 4).  DNA encoding a meat quality related protein is incorporated into an expression vector, and the DNA encoding a meat related protein is inserted into and added to the chromosomal DNA of a non-human animal together with an expression promoter via random recombination or homologous recombination (e.g. [0018]-[0021], p. 4-5).
Chihiro also teaches production of myocDNA (myoglobin cDNA) from the RNA isolated from bovine muscles by RTPCR.  The myocDNA was cloned into PCR3 expression vector, and the cloned expression vector is used to transform swine cell PK15 (e.g. [0026]-[0028], p. 5-6).  The fertilized egg is an undifferentiated cell (For claim 3).  The productive cell or germinal cell from a cow is a Bos Taurus cell.  The productive cell or germinal cell in the culture medium before and after introduction of the DNA coding for myoglobin protein into the cell is considered a culture cell (For claim 2).  The non-human animal, such as cow, produced by introducing DNA coding for myoglobin protein into fertilized egg or germinal cell are considered transgenic non-human animal, such as transgenic cow.  The transgenic cow would contain genetically modified bovine cell, including myoblast, fibroblast, skeletal muscle cell and mesenchymal stem cell etc., comprising exogenous nucleic acid encoding and expressing bovine myoglobin protein (For claims 4-5 and 8).
Chihiro does not specifically teach the introduced nucleic acid encodes for an amino acid sequence encoded by SEQ ID No. 11.  Here an amino acid sequence encoded by SEQ ID No. 11 can be interpreted as any partial amino acid sequence of the full length amino acid sequence encoded by SEQ ID No. 11.  Chihiro does not specifically teach the genetically modified cell is immortalized cell or is cooked, and the preparation of burger patty or a cultured meat product from the genetically modified cells.
Fronticelli teaches bovine myoglobin DNA sequence (SEQ ID No. 16), Geneseq Accession No. ADZ80046, which is 100% identical to the sequence of SEQ ID No. 11 from nucleotide 1 to nucleotide 465.  Since the disclosed bovine myoglobin DNA sequence is 100% identical to the sequence of SEQ ID No. 11, the disclosed bovine myoglobin DNA sequence would encode any partial sequence or full-length sequence of the amino acid sequence encoded by SEQ ID No. 11.
Genovese teaches methods for enhancing cultured meat production, and the meat is any metazoan tissue or cell-derived comestible product intended for use as a comestible food or nutritional component by humans (e.g. Abstract).  A scalable platform for skeletal muscle cultivation that utilizes cell lines with the potential to differentiate as skeletal muscle, and the cell lines are from livestock such as domestic cattle, pigs and sheep etc.  The cell line is modified by a genetic switch to induce rapid and efficient conversion of cells to skeletal muscle for cultured meat production (e.g. [0005]).  Genovese teaches an in vitro method for producing a cultured meat product comprising providing a cell line demonstrating the capacity for skeletal muscle tissue specification, modifying said cell line with an inducible myogenic transcription factor or produce a modified cell line, inducing myogenic differentiation of said modified cell line, and culturing the differentiated modified cell line to produce a cultured meat product for dietary consumption (e.g. claim 29).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the introduced nucleic acid encoding for an amino acid sequence encoded by SEQ ID No. 11 because Chihiro teaches introducing a DNA coding for myoglobin protein into a cell, such as bovine cell, and Fronticelli teaches bovine myoglobin DNA sequence, Geneseq Accession No. ADZ80046, which is 100% identical to the sequence of SEQ ID No. 11 from nucleotide 1 to nucleotide 465.  Both Chihiro and Fronticelli teach DNA encoding myoglobin protein, one of ordinary skill in the art would have been motivated to substitute the DNA coding for myoglobin protein taught by Chihiro with the bovine myoglobin DNA sequence taught by Fronticelli in order to introduce the nucleic acid encoding myoglobin protein into a cell to express the myoglobin protein in said cell with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art to before the effective filing date of the claimed invention to prepare burger patty or a cultured meat product from the genetically modified Bos Taurus cells because Chihiro teaches introducing a DNA coding for myoglobin protein (meat quality related protein) into a cell, such as bovine cell, to improve the meat quality and Genovese teaches using a cell line, derived from a cattle, modified by a genetic switch to induce rapid and efficient conversion of cells to skeletal muscle to produce cultured meat product for dietary consumption.  Both Chihiro and Genovese teach production of genetically modified bovine cells for meat quality and since Genovese teaches using the modified bovine cells to produce cultured meat product for dietary consumption, it would be obvious for one of ordinary skill in the art to use the genetically modified bovine cells taught by Chihiro to produce a cultured meat product, such as burger, with reasonable expectation of success.  Since the cultured meat product is for dietary consumption, it would be obvious to one of ordinary skill in the art that the cultured meat product is cooked.  Further, since Genovese teaches the use of a cell line from cattle and the cell line are commonly immortalized, it would be obvious to one of ordinary skill to immortalize the bovine genetically modified cells taught by Chihiro for producing cultured meat product with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve the meat quality of a non-human animal by ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal as taught by Chihiro with reasonable expectation of success.

Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro, Koike, 1998 (JP10004975A, machine translation, page 1-5) in view of Fronticelli et al., 2005 (Geneseq Accession No. ADZ80046, computer printout, pages 1-3) and Genovese et al., 2021 (US 20210171912 A1, effective filing date, 10-30-13) as applied to claims 1, 12-14, 16-20 and 22 above, and further in view of Savir et al., 2018 (WO 2018/189738 A1, IDS).
Claims 1, 13 and 15 are directed to a genetically modified Bos Taurus cell comprising an introduced nucleic acid encoding and expressing a Bos Taurus myoglobin protein, wherein said genetically modified cell comprises a greater amount of myoglobin protein relative to an equivalent Bos Taurus cell lacking the introduced nucleic acid.  Claim 13 specifies the cell is an immortalized cell.  Claim 15 specifies the genetically modified Bos Taurus cell makes up less than 30% of the burger patty by weight.  
The teachings of Chihiro, Fronticelli and Genovese are as discussed above.  Chihiro, Frontinelli and Genovese do not specifically teach the genetically modified Bos Taurus cell makes up less than 30% of the burger patty by weight.
Savir teaches a method of producing a hybrid foodstuff by combining a plant-originated substance with an amount of cultured animal cell to enhance a meat organoleptic and/or meat nutritional property in the hybrid foodstuff, wherein said animal cells do not form a tissue, and wherein said amount is below 30% (w/w) of the hybrid foodstuff (e.g. claim 1).  A hybrid foodstuff comprising a plant-originated substance and an amount of cultured animal cells to enhance a meat organoleptic and/or meat nutritional property in the hybrid foodstuff, wherein said amount of animal cells is below 30% (w/w) of the hybrid foodstuff (e.g. claim 5).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a burger patty having genetically modified Bos Taurus cell makes up less than 30% of the burger patty by weight because both Genovese and Savir teach using cultured animal cells to produce cultured meat product comprising said animal cells and Savir teaches a hybrid foodstuff comprising a plant-originated substance and an amount of cultured animal cells to enhance a meat organoleptic and/or meat nutritional property in the hybrid foodstuff, wherein said amount of animal cells is below 30% (w/w) of the hybrid foodstuff.  Since Savir teaches less than 30% of animal cells (w/w) in the hybrid foodstuff (considered a cultured meat product), it would be obvious for one of ordinary skill in the art to prepare the cultured meat product taught by Genovese with less than 30% of animal cells (w/w) with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve the meat quality of a non-human animal by ligating a DNA coding a protein (e.g. myoglobin) relating to flavor, taste or nutrient of the meat to the gene control region of a gene related to the production of the protein and transducing the recombinant DNA into chromosomal DNA of the fertilized egg, productive cell or germinal cell of the non-human animal as taught by Chihiro or to enhance cultured meat production as taught by Genovese with reasonable expectation of success.

Conclusion
	Claims 1-6, 8-9, 11-20 and 22 are rejected.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632